Case 1:20-cv-11075-NRB Document 54-1 Filed 02/08/21 Page 1 of 2




                       Exhibit A
                 Case 1:20-cv-11075-NRB Document 54-1 Filed 02/08/21 Page 2 of 2


Jennifer Rafuse

From:                              William Dunnegan
Sent:                              Monday, February 8, 2021 11:52 AM
To:                                Jennifer Rafuse
Cc:                                Laura Scileppi
Subject:                           FW: Mattel v. GoodMeNow
Attachments:                       Dkt. 52 -- Letter of Buchwald.pdf




From: William Dunnegan
Sent: Friday, February 5, 2021 2:34 PM
To: Samson, Clete P. <Clete.Samson@KutakRock.com>
Cc: Laura Scileppi <ls@dunnegan.com>; Katie Burghardt Kramer <kkramer@dgwllp.com>; Jacob Chen
<jchen@dgwllp.com>; RongPing Wu <lwu@dgwllp.com>
Subject: Mattel v. GoodMeNow

Mr. Samson,

We attach a letter from Judge Buchwald concerning the pending motion for an attachment in the above action.

We would like to have call with you and/or a representative of your client, at your earliest opportunity, in which we
invite counsel for the defendants to participate. If you give me a time, I will circulate a dial-in.

Alternatively, the basic question we have is: Does PayPal, Inc. consent to the U.S. District Court for the Southern District
of New York exercising personal jurisdiction over PayPal, Inc., as, and only as, a garnishee of the property of the
defendant Yokawa Network Limited that PayPal, Inc. has in its control?

We look forward to hearing from you.

Thanks.

William Dunnegan
Dunnegan & Scileppi LLC
437 Madison Avenue, 24th Floor
New York, New York 10022
(212) 332-8300
(212) 332-8303 (direct)
www.dunnegan.com




                                                             1
